DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 5-15 are allowed.
	The following is a statement of reasons for allowance:
As for independent claim 1, it recites a system for generating TTS model.  Prior art of record discloses a similar system, but fails to teach the claims in combination with the server transmitting the second data causing user utterance to the external device, in order to increase the number of times of storing phonemes in the phonemes database.  Furthermore, the “states” or “sequences” of Luan is an entirely different concept from the “sequence of states of the device” of the present invention.
	Dependent claims 2-3 and 5-12 are allowed because they further limit their parent claims.
As for independent claim 13, it recites an apparatus for generating TTS model.  Prior art of record discloses a similar apparatus, but fails to teach the claims in combination with transmitting second data associated with the received user utterance to the external server for TTS model generation, receiving third data indicating that the TTS model generation is completed, from the external server through the wireless communication circuit and displaying a message indicating that the TTS model generation is completed based on the third data.  While Beutnagel shows a TTS system 
Dependent claims 14-15 are allowed because they further limit their parent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619. The examiner can normally be reached Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/JAKIEDA R JACKSON/           Primary Examiner, Art Unit 2657